Exhibit 10.1 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND IS NOT A "REGISTERED SECURITY" AS THAT TERM IS DEFINED IN RULE 144 UNDER THE ACT.THIS NOTE MAY NOT BE OFFERED FOR SALE, SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE MAKER. THIRD AMENDED AND RESTATED SECURED SUBORDINATED PROMISSORY NOTE XEDAR CORPORATION Original Principal Balance: $2,350,000.00 so much thereof as actually advanced Issue Date: March 3, 2008, as amended and restated April 24, 2008, as subsequently amended and restated June 30, 2008, and as subsequently amended and restated August 20, 2008 Interest Rate: 6.00% Due Date: 12/31/2008 FOR VALUE RECEIVED, XEDAR
